10 N.J. 9 (1952)
89 A.2d 394
STATE OF NEW JERSEY, PLAINTIFF-APPELLANT,
v.
GEORGE F. BARTELL, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued May 26, 1952.
Decided June 16, 1952.
*10 Mr. H. Russell Morss, Jr., argued the cause for the appellant (Mr. Edward Cohn, attorney).
Mr. David I. Stepacoff argued the cause for the respondent.
PER CURIAM.
The judgment is affirmed by an equally divided court.
*11 For affirmance  Justices OLIPHANT, WACHENFELD and BURLING  3.
For reversal  Chief Justice VANDERBILT, and Justices HEHER and JACOBS  3.